DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/07/2020 have been entered.  Claims 1, 2, 4-6, 8, 9, 11-13, and 15-22 remain pending.
The Prior Art is:
Roddy et al., U.S. Patent Publication 2011/0192592, hereinafter Roddy
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because a new grounds of rejection is being applied as it relates to the amended claims.
In the interest of compact prosecution, Examiner wishes to respond to specific arguments as they relate to teachings in Roddy.
Regarding Claims 1, 8, and 15, Applicant argues that Roddy fails to analyze the flow characteristics to determine a degree of zonal isolation of the annulus region.  Examiner notes that the data signals from MEMS sensors can be analyzed in order to determine if and to what degree undesired fluid is flowing into and out of the wellbore resulting in the loss of zonal isolation (Paragraphs 0184, 0191, 0192).  While a new reference is being introduced as it relates to the use of frequency sensors in different fluids (as detailed below), it is noted that the claim as presented does not include the same level of detail related to the determination or analysis of zonal isolation.  As a result, the claim is being interpreted broadly such that any analysis which generically determined the level of zonal isolation of the cement layer during the operation would meet the limitations of the claims.  It is noted, however, that the manner in which such a process is performed in Roddy is different from what is presented in the instant application.  As was discussed with Applicant’s representative, a recitation which better 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al., U.S. Patent Publication 2011/0192592, in view of Roberson et al., U.S. Patent Publication 2014/0111349, hereinafter referred to as Robby and Roberson.
Regarding Claim 1, Roddy discloses a method for obtaining information about fluid flow in a wellbore, the method comprising:

Gathering, at a plurality of sensing nodes (510a/b) located along the casing string, information about the fluids by communicating with the RF MEMS tags placed in the fluids (Paragraph 0109-0111, 0113), wherein each sensing node comprises sensors at different azimuthal zones around the casing string (as seen in at least Figure 7, the sensor nodes may be arranged on opposing sides of the casing, Paragraph 0109);
Wherein the information gathered includes a population of the MEMS tags located in each azimuthal zone around the casing string (in so far as the nodes are designed to interrogate a number of the individual sensor MEMS elements 52, Paragraphs 0101, 0104); and
Based upon the population of the RF MEMS tags, analyzing flow characteristics of the fluids in each azimuthal zone over time to determine a degree of zonal isolation of the annulus region during a cementing operation (as the analysis is based on some number of MEMS tag sensor readings, any flow analysis which is then used to determine the degree of zonal isolation is at least generically based on the population and reading therefrom; Paragraphs 0184, 0191, 0192).
While Roddy discloses the use of the sensor nodes which communicate using a specific frequency and released into wellbore fluid streams, it does not expressly disclose that the MEMS tags are released such that the tags in a first fluid use a first frequency and tags in a second fluid use a second frequency.  
Additionally, Roberson teaches the use of a MEMS sensor system wherein RF MEMS tags may be released into wellbore fluid streams during a cementing operation (Paragraph 0019), wherein tags with different frequencies may be added to different wellbore compositions (Paragraphs 0039, 0051).

Regarding Claim 2, Roddy further discloses that the plurality of fluids may be muds, spacer fluids, or and/or cement (Paragraphs 0042).
Regarding Claim 4, Roddy further discloses that the gathering of information about fluids at the sensing nodes comprises:
Receiving signals from the RF MEMS tags placed in the fluids (Paragraphs 0109-0111); and
Determining the information about the fluids based on frequencies of the signals (the frequency of the MEMS tag can be used as an identifier for the specific MEMS element; Paragraph 0171).
Regarding Claim 5, Roddy further discloses positioning the at least one receiving device at the wellbore surface (as seen in Figure 7, the receiving unit 530/630 may be located at surface; Paragraph 0116).
Regarding Claim 6, Roddy further disclose that the sensing node comprises a set of sensors (in the form of detectors 510a/b; Paragraph 0109), the method further comprising:
Positioning each of the sensors at least three different azimuthal zone of the casing (as seen in Figure 7, they are positioned on opposite sides of the casing, noting that in the absence of more specific recitations of how the zones are defined, the selection of zones is largely arbitrary and the nodes on opposite sides may include more than one zone); and

Regarding Claim 8, Roddy discloses a system for obtaining information fluid flow in a wellbore, the system comprising:
A plurality of RF MEMS tags (52) placed in a plurality of fluids flowing through an annulus region between a casing (20) string in the wellbore and a reservoir formation (Paragraph 0101, 0107);
A plurality of sensing nodes (exemplary case being some number of node pairs 510a/b) located along the casing string, the sensing nodes father information about the fluids by communicating with the RF MEMS tags placed in the fluids (Paragraph 0109-0111, 0113), wherein each sensing node comprises sensors at different azimuthal zones around the casing string (as seen in at least Figure 7, the sensor nodes may be arranged on opposing sides of the casing, Paragraph 0109);
At least one receiving device (exemplary case 530) configured to receive the information from each sensing node (one exemplary case uses an electrical cable 520 to transmit data from the MEMS tags to a processor exemplary case being 530; Paragraph 0111), wherein the information gathered includes a population of the MEMS tags located in each azimuthal zone around the casing string (in so far as the nodes are designed to interrogate a number of the individual sensor MEMS elements 52, Paragraphs 0101, 0104);
At least one processor with a memory coupled to the receiving device configured to analyze flow characteristics of the fluids based upon the population of the RF MEMS tags in each azimuthal zone over time to determine a degree of zonal isolation of the annulus region during a cementing operation (as the analysis is based on some number of MEMS tag sensor readings, any flow analysis which is then used to determine the degree of zonal isolation is at least generically based on the population and reading therefrom; Paragraphs 0184, 0191, 0192) (in a generic case, the data is transmitted to a 
While Roddy discloses the use of the sensor nodes which communicate using a specific frequency and released into wellbore fluid streams, it does not expressly disclose that the MEMS tags are released such that the tags in a first fluid use a first frequency and tags in a second fluid use a second frequency.  
Additionally, Roberson teaches the use of a MEMS sensor system wherein RF MEMS tags may be released into wellbore fluid streams during a cementing operation (Paragraph 0019), wherein tags with different frequencies may be added to different wellbore compositions (Paragraphs 0039, 0051).
Therefore, it would have been obvious to modify the method of Roddy to include using MEMS tags having different operations frequencies for different fluids as taught by Roberson.  Doing so would allow a user to determine the tracking of the fluids streams within the wellbore throughout the operation (Paragraph 0051).  It is also noted that Roberson teaches that the operational frequency of the MEMS sensors is directly related to the physical structure of the sensor, including size, which has a direct relationship to the suspendability of the sensors in specific wellbore fluids, such that different operational frequencies may likewise result from user need to match a sensor physical requirements to allow adequate suspension in a wellbore fluid (Paragraphs 0039, 0041).
Regarding Claim 9, Roddy further discloses that the plurality of fluids may be muds, spacer fluids, or and/or cement (Paragraphs 0042).
Regarding Claim 11, Roddy further discloses that the sensing nodes are further configured to:
Receive signals from the RF MEMS tags placed in the fluids (Paragraphs 0109-0111); and
Determine the information about the fluids based on frequencies of the signals (the frequency of the MEMS tag can be used as an identifier for the specific MEMS element; Paragraph 0171).
Claim 12, Roddy further discloses positioning the at least one receiving device at the wellbore surface (as seen in Figure 7, the receiving unit 530/630 may be located at surface; Paragraph 0116).
Regarding Claim 13, Roddy further disclose that the sensing node comprises a set of sensors (in the form of detectors 510a/b; Paragraph 0109), the method further comprising:
Positioning each of the sensors at least three different azimuthal zone of the casing (as seen in Figure 7, they are positioned on opposite sides of the casing, noting that in the absence of more specific recitations of how the zones are defined, the selection of zones is largely arbitrary and the nodes on opposite sides may include more than one zone); and
Sensing, at a time instant, one or more fluids flowing by the sensors (as the MEMS move in the annulus, fluid flow is detected; Paragraph 0152).
Regarding Claim 15, Roddy discloses a method for obtaining information about fluid flow in a wellbore, the method comprising:
Placing a plurality of radio frequency (RF) micro-electro-mechanical systems (MEMS, 52) tags in a plurality of fluids flowing through an annulus region between a casing string (20) in a wellbore and a reservoir formation (Paragraph 0101, 0107);
Determining, at a plurality of sensing nodes (310a/b) located along different azimuthal zones of the casing string, flow information about the fluids in each of the azimuthal zones by communicating with the RF MEMS tags placed in the fluids (Paragraph 0102-0104);
Using the flow information to determine a degree of zonal isolation of the annulus region during a cementing operation (Paragraphs 0184, 0191, 0192).
Regarding Claim 16, Roddy further discloses visualizing the fluid flow information at different zones of the casing string (in so far as the sensors 310a/b measure the MEMS response at sides of the 
Regarding Claim 17, Roddy further discloses visualizing the fluid flow information comprises displaying:
A cross sectional view of the casing string at one or more nodes and identifiers indicative of the fluids flowing therethrough (as the data related to flow of the MEMS is processed, it can be used to estimate a cross sectional area of the wellbore; Paragraph 0152).
Regarding Claim 18, Roddy further discloses that displaying each identifier comprises displacing a symbol identifying a fluid (the MEMS units may be associated with a specific unique identifier related to their fluid deployment which the sensors nodes can identify and display; Paragraph 0152).
Regarding Claim 19, Roddy further discloses that the symbol may comprise  number of colored symbols indicating an amount of the fluid (in so far as the sensors can be measured to determine concentration and flow rate, such an identification would indicate an amount of the fluid; Paragraphs 0152, 0153).
Regarding Claim 20, Roddy further discloses visualizing the fluid flow information over time based upon the identifiers (the position of the MEMS sensors can be evaluated over a period of time, for example between 0.5 seconds and 10 seconds; Paragraph 0153).
Regarding Claim 21, Roddy further discloses the visualizing the fluid flow information comprising displaying:
A cross-sectional view of the casing string at one or more nodes, the cross-sectional view being displayed as multiple azimuthal sections (the sensor nodes are configured to determine cross sectional areas about the casing string at different nodes, across different depths, wherein such a cross sectional area would necessarily include multiple different azimuthal sections; Paragraphs 0152-0154); and

Regarding Claim 22, Roddy further discloses pumping the plurality of fluids through the annulus using a pump (Paragraph 0042).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676